                   Case 18-12491-CSS            Doc 87       Filed 11/13/18         Page 1 of 19



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                           Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :   (Jointly Administered)
                                                               :
                                                               :   Hearing Date: Dec. 4, 2018 at 11:00 a.m. (ET)
                                                                   Objection Deadline: Nov. 27, 2018 at 4:00 p.m. (ET)
---------------------------------------------------------------x

      MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER (I) AUTHORIZING
            THE SALE OF CERTAIN REAL PROPERTY FREE AND CLEAR
         OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES, AND
        (II) AUTHORIZING THE DEBTORS TO REJECT UNEXPIRED LEASE
                    OF NONRESIDENTIAL REAL PROPERTY

          Promise Healthcare Group, LLC (“Promise”) and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

11 Cases”) file this motion (this “Motion”) pursuant to sections 105(a), 363, and 365 of Title 11

of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, and 6006 of the Federal


1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.

4838-4952-8441.8
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS             Doc 87        Filed 11/13/18   Page 2 of 19



Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 6004-1 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), for entry of an order, substantially in the form attached

hereto as Exhibit A (the “Proposed Order”), (i) approving a sale by the Debtors of that certain

mental health rehabilitation center known as Crestwood - San Diego located at 5500 University

Avenue, San Diego, California 92105 (the “Facility”) and all easements and rights appurtenant

thereto (collectively, the “Real Property”) as designated in that certain Purchase and Sale

Agreement (the “PSA”)2 between Debtor Quantum Properties, L.P., as seller (the “Seller”), and

National Health Investors, Inc., a Maryland corporation, or its assignee, nominee, or designee, as

purchaser (the “Purchaser”), free and clear of Encumbrances (as defined in the PSA) and

interests (except as set forth in the PSA), and (ii) authorizing Debtors to reject that certain Lease,

dated February 17, 2017 (the “Lease”), between Debtor Quantum Properties, L.P., as landlord,

and Crestwood Behavioral Health, Inc., as tenant (the “Tenant”). In support of the Motion, the

Debtors rely on the Declaration of Kevin Roy in Support of the Sale of Real Property of Quantum

Health, Inc. attached hereto as Exhibit B and incorporated herein by reference (the “Roy

Declaration”). In further support of the Motion, the Debtors respectfully represent:

                                       PRELIMINARY STATEMENT

           1.       With the assistance of Healthcare Finance Partners Corp. (the “Broker”), the Debtors

have conducted a thorough marketing process for the Real Property. In the months leading up to the

Petition Date (as defined herein), the Debtors sought to obtain a stalking horse for sale of the Real

Property. The Debtors’ marketing efforts yielded two bids for the Real Property, as well as one

potentially interested party who contacted the Debtors directly. However, the Debtors determined that


2
    A copy of the PSA is attached as Exhibit 1 to the Proposed Order.
4838-4952-8441.8
                                                           2
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS       Doc 87       Filed 11/13/18     Page 3 of 19



the bid of the Purchaser was the only bid for the Real Property that could close within the time allotted

under the milestones set forth in the Interim Order (I) Authorizing the Debtors to Obtain Postpetition

Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing

Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the Prepetition

ABL Parties, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting

Related Relief (D.I. 54) (the “Interim DIP Order”), and was otherwise the highest and best bid for the

Real Property. As such, the Debtors believe, in their business judgment, that the marketing

process has demonstrated that it is unlikely an auction would lead to a higher and better bid for

the Real Property and seek to sell the Real Property to the Purchaser pursuant to a private sale

free and clear of all Encumbrances and interests.

                                 JURISDICTION AND VENUE

          2.       The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b) and pursuant to Local Rule

9013-1(f), the Debtors consent to the entry of a final judgment or order with respect to the

Motion if it is determined that the Court, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

          3.       Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

          4.       On November 5, 2018 (the “Petition Date”), each of the Debtors commenced

cases under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors are

operating their businesses and managing their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee



4838-4952-8441.8
                                                    3
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS              Doc 87        Filed 11/13/18        Page 4 of 19



or examiner has been made in the Chapter 11 Cases, and no committees have been appointed or

designated.

           5.       A description of the Debtors’ businesses, the reasons for commencing the

Chapter 11 Cases, the relief sought from the Court, and the facts and circumstances supporting

this Motion are set forth in the Declaration of Andrew Hinkelman in Support of First Day Relief

[D.I. 18].

           6.       The Broker has worked on behalf of the Debtors since early 2016. With respect

to the marketing of the Real Property, the Broker believed in 2016 the highest and best use was

to market the Real Property to behavioral health firms that would not be subject to California’s

Office of Statewide Health Planning and Development (“OSHPD”) given the high costs that

would need to be incurred to improve the Real Property to meet OSHPD standards. The

ownership and leasing of the Real Property is not integral to the Debtors’ core business of

operating post-acute facilities.

           7.       The Broker identified potential purchasers primarily in the behavioral health field

that were not subject to the OSHPD requirements. After the Broker identified interested parties

who were seeking additional space in San Diego with the ability to pay the targeted purchase

price, and had a capital backing sufficient to close in a short period, the Broker contacted ten of

the largest providers of these services in 2016 and another six in 2018.

           8.       Of the parties contacted between 2016 and 2018, two emerged as serious

potential purchasers. The Broker obtained two letters of interest (“LOIs”) for the Real Property

during this timeframe.3 Ultimately, the Purchaser was chosen because of its understanding of

this asset class, more assurance of closing based on previous similar completed transactions, and


3
    During this time, one potential purchaser also approached the Debtors directly.
4838-4952-8441.8
                                                            4
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS        Doc 87       Filed 11/13/18   Page 5 of 19



its ability to understand the unique market that the Real Property serves for the county as a

mental health rehabilitation facility.

          9.       In the past few months, the Debtors had the Real Property appraised and the

suggested price was approximately $13.6 million.

          10.      After multiple discussions and underwriting the opportunity with the potential

buyers, the Broker identified Purchaser as the best potential buyer for the Real Property. The

Purchase Price reflects a sub-8.00% capitalization rate, which is 100 basis points lower than a

recent comparable California sale with an 8.7% capitalization rate completed in May 2017 by

another REIT of similar behavioral health assets.

                                         RELIEF REQUESTED

          11.      By this Motion, the Debtors seek (i) approval of a private sale (the “Sale”) of the

Real Property to the Purchaser for cash consideration equal to $15 million (the “Purchase

Price”) as set forth in the PSA, and (ii) to terminate the Lease, pursuant to sections 105(a) and

365 of the Bankruptcy Code, to allow the Purchaser and Tenant to execute a substitute lease.

                                 BASIS FOR RELIEF REQUESTED

I.        The PSA is Typical, Customary, and Reasonable, and Entering into the PSA is an
          Exercise of the Debtors’ Reasonable Business Judgment.

          12.      The Debtors believe, and respectfully submit, that the terms of the PSA are

typical, customary, and reasonable under the circumstances, and in the exercise of their business

judgment. However, Debtors request authorization to accept such modifications and edits to the

PSA as may be submitted by and agreed upon between Purchaser and Debtors in their discretion

and in Debtors’ business judgment.

          13.      Pursuant to Bankruptcy Rule 6004(f)(1), sales of property outside the ordinary

course of business may be by private sale or by public auction. The paramount goal in any
4838-4952-8441.8
                                                     5
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS            Doc 87        Filed 11/13/18       Page 6 of 19



proposed sale of property of the estate is to maximize the proceeds received by the estate. See

In re Mushroom Transp. Co., 382 F.3d 325, 339 (3d Cir. 2004) (noting that the debtor in

possession “had a fiduciary duty to protect and maximize the estate’s assets”). See also

Commodity Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 352 (1985) (debtor in

possession has the duty to maximize the value of the estate); Cadle Co. v. Mims (In re Moore),

608 F.3d 253, 263 (5th Cir. 2010) (same).

          14.      In accordance with Local Rule 6004-1, the PSA, in summary fashion, provides as

follows4:

                  (a)     Sale of Real Property. The Debtors are seeking approval for the Sale of the
          Real Property to Purchaser by private sale for the Purchase Price and upon the terms and
          conditions set forth in the PSA. No liability, executory contracts, or unexpired leases will be
          assumed by Purchaser.

                  (b)     Free of Any and All Encumbrances. The Sale will be free and clear of all
          Encumbrances and interests, with such Encumbrances and interests to attach to the net
          proceeds of the sale.

                  (c)     Holdback Deposit. Debtors shall withhold a deposit of Three Hundred Fifty
          Thousand and No/100 Dollars ($350,000.00) (the “Holdback Deposit”) in cash from the
          Purchase Price and deposit such sum in an escrow account.

                   (d)     Broker’s Commission. The Broker shall be entitled to a commission of 2.5%
          of the total gross sale proceeds (the “Broker Fee”) upon the closing of the Sale. Other than
          Broker, there are no other brokers, investment bankers, or similar service providers due a
          commission or any other sum of money in connection with the PSA. The Broker Fee shall be
          deemed an allowed super-priority administrative expense claim subject to and in accordance
          with Section 6(i) of the PSA.
                    (e)    Indemnification. The PSA contains reciprocal indemnification provisions.
                  (f)    Consent to Jurisdiction. Purchaser will be deemed to have consented to the
          core and exclusive jurisdiction of the Bankruptcy Court and waived any right to a jury trial
          in connection with any and all disputes relating to, arising from or connected with the
          purchase and sale of the Real Property, and the construction and enforcement of the PSA.


4
  This summary does not recite all terms of the PSA and is qualified in its entirety by reference to the provisions of
the PSA itself. In the event of any inconsistencies between this summary and the PSA, the terms of the PSA shall
govern. Unless otherwise defined, capitalized terms shall have the meanings ascribed to them in the PSA.

4838-4952-8441.8
                                                          6
32591170 v2
EAST\162459625.1
                    Case 18-12491-CSS       Doc 87       Filed 11/13/18   Page 7 of 19



          15.       Pursuant to Local Rule 6004-1, a copy of the Proposed Order is attached to this

Motion as Exhibit A and the executed PSA is attached to the Proposed Order as Exhibit 1. In

compliance with Local Rule 6004-1(b)(iv), Debtors further show:

                 (a)    Sale to Insider. The Purchaser is not an insider of the Debtors within the
          meaning of section 101(31) of the Bankruptcy Code.
                  (b)   Agreements with Management. The Purchaser has not discussed or entered
          into any agreements with Debtors’ management or key employees regarding future
          compensation or employment.
                     (c)   Release. The PSA does not include a release in favor of any entity.
                    (d)   Private Sale/No Competitive Bidding. The Debtors are seeking approval for
          a proposed sale of the Real Property to Purchaser by private sale free and clear of all
          Encumbrances and interests for the Purchase Price and upon the terms and conditions set
          forth in the PSA. In the event that the Bankruptcy Court does not approve a private sale or
          the Seller determines that it cannot, consistent with its fiduciary duties, seek Bankruptcy
          Court approval of the Private Sale Motion over any objections thereto, then Seller shall, at
          the Purchaser’s election, seek approval of a public sale/auction and related bid procedures
          and bid protections for the Seller in accordance with and subject to the terms of Section 6(j)
          of the PSA. In the event that Purchaser elects not to act as stalking horse purchaser in the
          public sale/auction, the Seller may seek approval of a public sale/auction without the
          Purchaser as stalking horse purchaser, and the Purchaser shall not be entitled to any Break-
          Up Fee (as defined in the PSA) as set forth in Section 6(j) of the PSA.
                   (e)     Closing and Other Deadlines. The closing date of the Sale shall take place on
          a date mutually acceptable to Debtors and Purchaser, which shall in any event occur within
          five (5) business days from the entry of a final sale order by the Court provided that the
          conditions set forth in Sections 3, 16 and 17 of the PSA have occurred.
                     (f)   Good Faith Deposit. The PSA does not contemplate a good faith deposit.
                  (g)    Interim Arrangements with Proposed Buyer. The Debtors do not currently
          have any interim management or other agreement with Purchaser.
                   (h)   Use of Proceeds. The PSA and related funds flow agreed to by the Seller
          and Purchaser contemplate a distribution of the proceeds of the Sale in accordance with
          the Interim DIP Order.
                  (i)    Tax Exemption. The Debtors are not seeking pursuant to this Motion to
          have the Sale declared exempt from taxes under section 1146(a) of the Bankruptcy Code.
                     (j)   Record Retention. This is not a sale of substantially all of the Debtors’
          assets.
                     (k)   Sale of Avoidance Actions. The Debtors are not seeking to sell avoidance
          actions.


4838-4952-8441.8
                                                     7
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS        Doc 87       Filed 11/13/18   Page 8 of 19



                   (l)    Requested Findings as to Successor Liability. The Debtors are seeking to
          sell the Real Property free and clear of successor liability claims.
                  (m) Sale Free and Clear of Unexpired Leases. The Debtors are seeking to sell
          the Real Property free and clear of all Encumbrances and interests to the fullest extent
          permitted by section 363 the Bankruptcy Code. The Debtors will be rejecting the Lease
          as a condition precedent to Closing and understand that the Purchaser will enter into a new
          lease with the Tenant.
                    (n)   Credit Bid. The PSA does not contemplate a right to credit bid in a private
          sale.
                   (o)   Relief from Bankruptcy Rule 6004(h). The Debtors are seeking relief from
          the fourteen-day stay imposed by Bankruptcy Rule 6004(h) for any sale.

II.       A Sale of the Real Property is Appropriate under Section 363(b)(1) of the Bankruptcy
          Code.

          16.      The Debtors respectfully submit that the Sale meets the standard set forth in

section 363(b) for sales outside of the ordinary course of a debtor’s business. Section 363(b)(1) of

the Bankruptcy Code provides that “[t]he trustee, after notice and a hearing, may use, sell, or

lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1).

          17.      This Court’s power under section 363 is supplemented by section 105(a), which

provides in relevant part that “[t]he Court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title . . .” § 105(a). As set forth

below, the Debtors submit that they have satisfied the requirements of sections 105 and 363 as

those sections have been construed by courts in the Third Circuit.

          18.      A debtor should be authorized to sell assets out of the ordinary course of business

pursuant to section 363 of the Bankruptcy Code and prior to obtaining a confirmed plan of

reorganization if it demonstrates a sound business purpose for doing so. See In re Delaware &

Hudson Ry. Co., 124 B.R. 169 (D. Del. 1991) (finding that the sale of substantially all of debtor’s

assets outside of a plan of reorganization is appropriate when a sound business reason justifies

such a sale); Myers v. Martin (In re Martin), 91 F.3d 389, 394–95 (3d Cir. 1996) (citing Fulton

4838-4952-8441.8
                                                     8
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS        Doc 87       Filed 11/13/18   Page 9 of 19



State Bank v. Schipper (In re Schipper), 933 F.2d 513 (7th Cir. 1991)); Committee of Equity Sec.

Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070–71 (2d Cir. 1983).

          19.      Courts have applied the following four factors in determining whether a sound

business justification exists: (a) whether a sound business reason exists for the proposed

transaction; (b) whether fair and reasonable consideration is provided; (c) whether the transaction

has been proposed and negotiated in good faith; and (d) whether adequate and reasonable notice is

provided. See In re Delaware & Hudson Ry. Co., 124 B.R. at 175–76 (adopting Lionel factors to

consider in determining whether sound business purpose exists for sale outside ordinary course of

business in this District); Committee of Equity Shareholders v. Lionel Corp. (In Re Lionel Corp.),

722 F.2d 1063, 1071 (2d Cir. 1983) (setting forth the “sound business” purpose test); In re Abbotts

Dairies of Penn., Inc., 788 F.2d 143, 147–49 (3d Cir. 1986) (implicitly adopting the articulated

business justification test set forth in Lionel and adding the “good faith” requirement).

          20.      Once the Debtors articulate a valid business justification, their decision to sell

property out of the ordinary course of business enjoys a strong “presumption that in making a

business decision the directors of a corporation acted on an informed basis, in good faith and in

an honest belief that the action taken was in the best interests of the company.” In re Integrated

Res. Inc., 147 B.R. at 656 (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)).

Therefore, any party objecting to a debtor’s proposed asset sale must make a showing of “bad

faith, self-interest, or gross negligence” as courts are loath to interfere with corporate decisions

absent such a showing. See id. at 656.

          21.      The Debtors have exercised sound business justifications for pursuing a private

sale of the Real Property pursuant to the factors discussed above. The Debtors engaged in a

comprehensive marketing of the Real Property and believe that the Purchaser is the only bidder

4838-4952-8441.8
                                                     9
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS         Doc 87        Filed 11/13/18     Page 10 of 19



for the Real Property that can close within the milestones set forth in the Interim DIP Order.

See Roy Decl. ¶ 6. The Real Property is not integral to the Debtors’ on-going business.

          22.       As discussed above, between 2016 and 2018, the Broker identified sixteen

potential purchasers seeking additional space in San Diego with the ability to pay the targeted

purchase price, and had a capital backing sufficient to close in a short period. Of those, two

submitted LOIs.5 Ultimately, the Purchaser was chosen because of its understanding of this asset

class, more assurance of closing based on previous completed transactions, and its ability to

understand the unique market that the Real Property serves for the county as a mental health

rehabilitation facility.

          23.       The Debtors believe that a private sale of the Real Property will allow for the

greatest possible consideration for their Real Property without time and estate resources being

expended on a further marketing process that the Debtors, in consultation with the Broker, do

not believe will yield a higher purchase price for the Real Property. Accordingly, the Debtors

believe that the Purchase Price is a fair and reasonable value for the Real Property.

III.      Any Sale Should be Approved Free and Clear of Liens, Claims, Interests and
          Encumbrances.

          24.       Under section 363(f) of the Bankruptcy Code, a debtor in possession may sell

property free and clear of any lien, claim, interest or encumbrance in such property if, among

other things:

                    (1) applicable nonbankruptcy law permits sale of such property free and
                        clear of such interest;

                    (2) such entity consents;



5
  During this time, one potential purchaser also approached the Debtors directly; however, the Debtors have
determined that such potential purchaser is unlikely to close before the applicable milestone in the Interim DIP
Order.
4838-4952-8441.8
                                                      10
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS         Doc 87        Filed 11/13/18   Page 11 of 19



                    (3) such interest is a lien and the price at which such property is sold is
                        greater than the aggregate value of all liens on such property;

                    (4) such interest is in bona fide dispute; or

                    (5) such entity could be compelled, in a legal or equitable proceeding, to
                        accept a money satisfaction of such interest.

     11 U.S.C. § 363(f).

          25.       Because section 363(f) is stated in the disjunctive, satisfaction of any one of its

five requirements will suffice to warrant approval of the proposed sale. See In re Collins, 180

B.R. 447, 450 (Bankr. E.D. Va. 1995) (“Section 363(f) is phrased in the disjunctive, such that

only one of the enumerated conditions must be met in order for the Court to approve the proposed

sale”); Scherer v. Fed. Nat’l Mortg. Ass’n (In re Terrace Chalet Apts., Ltd.), 159 B.R. 821, 827

(N.D. Ill. 1993) (sale extinguishes liens under section 363(f) as long as one of the five specified

exceptions applies).


          26.       The Debtors will serve notice of the Motion to holders of all interests in the Real

Property and each will have an opportunity to object to the Sale. The Debtors expect to obtain

the consent of CNB and the DIP Administrative Agent (each as defined in the Interim DIP

Order) such that section 363(f)(2) will apply. The Debtors contend that no other party holds a

valid, perfected lien on the Real Property. Accordingly, to the extent any party contends that it

holds a valid lien on the Real Property, such lien is subject to bona fide dispute, and the Debtors

may sell the Real Property free and clear of such purported lien under section 363(f)(4) of the

Bankruptcy Code. Therefore, the Debtors request that the Sale be approved free and clear of all

Encumbrances and interests with the proceeds of the Sale being distributed in accordance with

the terms of the Interim DIP Order.



4838-4952-8441.8
                                                      11
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS         Doc 87        Filed 11/13/18    Page 12 of 19



IV.       The Sale is Proposed in Good Faith.

          27.       Section 363(m) of the Bankruptcy Code provides:

                    The reversal or modification on appeal of an authorization under subsection
                    (b) or (c) of this section of a sale or lease of property does not affect the
                    validity of a sale or lease under such authorization to an entity that purchased
                    or leased such property in good faith, whether or not such entity knew of the
                    pendency of the appeal, unless such authorization and such sale or lease were
                    stayed pending appeal.

          28.       Section 363(m) “reflects the . . . ‘policy of not only affording finality to the

judgment of the bankruptcy court, but particularly to give finality to those orders and judgments

upon which third parties rely.’” In re Abbotts Dairies of Penn., Inc., 788 F.2d 143, 147 (3d Cir.

1986) (quoting Hoese Corp. v. Vetter Corp. (In re Vetter Corp.), 724 F.2d 52, 55 (7th Cir.

1983)). See also United States v. Salerno, 932 F.2d 117, 123 (2d Cir. 1991) (noting that section

363(m) furthers the policy of finality in bankruptcy sales and “assists bankruptcy courts in

maximizing the price for assets sold in such proceedings”); In re Stein & Day, Inc., 113 B.R.

157, 162 (Bankr. S.D.N.Y. 1990) (same).

          29.       While the Bankruptcy Code does not define “good faith,” some courts have held

that a good faith purchaser is one who “purchases the assets for value, in good faith, and without

notice of adverse claims.” Hardage v. Herring Nat'l Bank, 837 F.2d 1319, 1323 (5th Cir. 1988)

(quoting Willemain v. Kivitz (In re Willemain), 764 F.2d 1019, 1023 (4th Cir. 1985)).

Furthermore, the good faith status of a purchaser can be destroyed with evidence of “fraud,

collusion between the purchaser and other bidders or the trustee, or an attempt to take grossly

unfair advantage of other bidders.” TMT Procurement Corp. v. Vantage Drilling Co. (In re TMT

Procurement Corp.), 764 F.3d 512, 521 (5th Cir. 2014).

          30.       The Sale has been proposed in good faith. The PSA was the product of extensive

good faith, arm’s length negotiations between the Debtors, on the one hand, and Purchaser, on
4838-4952-8441.8
                                                      12
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS     Doc 87        Filed 11/13/18   Page 13 of 19



the other, and was negotiated with the active involvement of the Debtors’ officers and

professionals. The Debtors believe and submit that the sale of the Real Property to the Purchaser

pursuant to the terms and conditions of the PSA is not the product of collusion or bad faith. No

evidence suggests that the PSA is anything but the product of arm’s length negotiations between

the Debtors, Purchaser, and their respective professional advisors. In connection with approval of

the proposed Sale, the Debtors request that the Court make a finding that the Purchaser is a good

faith purchaser and entitled to the protections of section 363(m) of the Bankruptcy Code.

V.        The Debtors Should be Permitted to Pay the Broker Fee.

          31.       Section 105(a) of the Bankruptcy Code empowers a court to issue “any order,

process, or judgment that is necessary or appropriate to carry out the provisions of the

Bankruptcy Code.” The purpose of section 105(a) of the Bankruptcy Code is to ensure a

bankruptcy court’s “power to take whatever action is appropriate or necessary in aid of the

exercise of [its] jurisdiction.” Collier on Bankruptcy ¶ 2-105.01 (16th rev. ed. 2017); see also

Casse v. Key Bank Nat’l Ass’n (In re Casse), 198 F.3d 327, 336 (2d Cir. 1999) (same). Further,

under the “necessity of payment rule” or the “doctrine of necessity,” courts often allow the

immediate payment of prepetition claims. See, e.g., In re Just for Feet, Inc., 242 B.R. 821, 824,

826 (Bankr. D. Del. 1999) (allowing payment of pre-petition vendor claims because such claims

were “essential to the survival of the debtor during the chapter 11 reorganization”); In re

Columbia Gas Sys., Inc., 171 B.R. 189, 191–92 (Bankr. D. Del. 1994) (applying the necessity of

payment doctrine in evaluating payment of prepetition obligations). Indeed, courts in this District

and elsewhere have invoked the equitable powers available under section 105(a) and the

doctrine of necessity to authorize the postpetition payment of prepetition claims where payment

is necessary to preserve the going concern value of a debtor’s business.

4838-4952-8441.8
                                                  13
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS        Doc 87        Filed 11/13/18   Page 14 of 19



          32.       The Debtors submit that payment of the Broker Fee is essential to ensure that the

Debtors are able to close the Sale, and thus is essential to the Debtors’ efforts to maximize value

with respect to the Real Property. Without the ability to close the Sale in short order, the Debtors

would likely lose the Purchaser and would be forced to begin a search for a replacement

purchaser (who may not be willing to make as favorable of an offer on the Real Property or close

as expeditiously as the Purchaser).

VI.       The Rejection of the Lease Should be Authorized.

          33.       Section 365(a) of the Bankruptcy Code provides that a debtor, “subject to the

court’s approval, may assume or reject any . . . executory contract or unexpired lease of the

debtor.” 11 U.S.C. § 365(a). This is a vital provision for debtors seeking to reorganize under

Chapter 11 because “rejection can release the debtor’s estate from burdensome obligations that

can impede a successful reorganization.” Nat’l Labor Relations Bd. v. Bildisco & Bildisco (In re

Bildisco), 465 U.S. 513, 528 (1984); see also In re Exide Techs., 607 F.3d 957, 967 (3d Cir.

2010) (“Courts may use § 365 to free a [debtor] from burdensome duties that hinder its

reorganization”).

          34.       A debtor’s decision to reject a lease under section 365 of the Bankruptcy Code is

governed by the business judgment test, which requires a debtor to have determined that the

requested rejection would benefit its estate. See, e.g., In re HQ Global Holdings, Inc., 290 B.R.

507, 511 (Bankr. D. Del. 2003) (citing Grp. of Instit. Investors v. Chi., Milwaukee, St. Paul &

Pac. R.R. Co., 318 U.S. 523, 550 (1943)); In re Bildisco, 682 F.2d 72, 79 (3d Cir. 1982), aff’d,

465 U.S. 513 (“The usual test for rejection of an executory contract is simply whether rejection

would benefit the estate, the ‘business judgment’ test.”).




4838-4952-8441.8
                                                     14
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS        Doc 87        Filed 11/13/18   Page 15 of 19



          35.       Under the business judgment standard, so long as a debtor’s decision is reasonable

and in the best interests of the bankruptcy estate, courts generally defer to the business judgment

of the debtor's management. See Stanziale v. Nachtomi (In re Tower Air, Inc.), 416 F.3d 229, 238

(3d Cir. 2005) (“Overcoming the presumptions of the business judgment rule on the merits is a

near-Herculean task. Delaware courts have said that it may be accomplished by showing either

irrationality or inattention”); In re Armstrong World Indus., Inc., 348 B.R. 136, 162 (Bankr. D.

Del. 2006) (“Courts have uniformly deferred to the business judgment of the debtor to determine

whether the rejection of an executory contract or unexpired lease by the debtor is appropriate

under section 365(a) of the Bankruptcy Code”); In re Trans World Airlines, Inc., 261 B.R. 103,

121 (Bankr. D. Del. 2001) (“A debtor's decision to reject an executory contract must be

summarily affirmed unless it is the product of 'bad faith, or whim or caprice’”) (quoting

Wheeling-Pittsburgh Steel Corp. v. W. Penn Power Co. (In re Wheeling-Pittsburgh Steel Corp.),

72 B.R. 845, 849–50 (Bankr. W.D. Pa. 1987)).

          36.       Furthermore, the Court's inquiry must be focused on the business judgment of the

debtor, rather than a standard that focuses on the impact of rejection on the contract

counterparty. See Trans World Airlines, Inc., 261 B.R. 103, 122–23 (holding that the Third

Circuit does not consider the potential burden imposed on a non-debtor as a factor when

considering whether or not to permit a rejection, as such consideration is irrelevant and

unnecessary) (citing In re Patterson, 119 B.R. 59, 61 (E.D. Pa. 1990) (holding that fairness to a

non-debtor party was irrelevant in determining whether debtor could reject a contract) and In re

Wheeling-Pittsburgh Steel Corp., 72 B.R. at 848 (holding that effect of rejection on a non-

debtor party is unnecessary in determining propriety of debtor's decision to reject contract)).




4838-4952-8441.8
                                                     15
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS       Doc 87        Filed 11/13/18   Page 16 of 19



          37.       The focus of the Court's determination should be on the benefit of the proposed

rejection to the debtor's estate. See Trans World Airlines, Inc., 261 B.R. at 123; see also In re

Noranda Aluminum, Inc., 549 B.R. 725, 729 (Bankr. E.D. Mo. 2016) (holding that “it would

contradict binding authority to read into the business judgment test a consideration of the

interest of counterparties before allowing rejection of contracts”). A debtor merely needs to

establish that rejection of the agreement in question will benefit the estate—a showing that the

agreement is “burdensome” to the estate is not required before authorizing rejection under

section 365(a). See In re Old Carco, LLC, 406 B.R. 180, 192 (Bankr. S.D.N.Y. 2009); see also

Sharon Steel Corp. v. Nat’l Fuel Gas Distribution Corp., 872 F.2d 36, 39–40 (3d Cir. 1989)

(noting that the business judgment standard is not difficult to satisfy and only requires a

showing that the rejection will benefit the estate).

          38.       The Debtors’ proposed rejection of the Lease is within the Debtors’ business

judgment and will serve the best interests of their estates. The Purchaser has indicated that it

wishes to retain the Tenant under a new lease, and the Court’s approval of the rejection of the

Lease and the termination of the Lease is a condition precedent to the closing of the Sale. For

that reason, the Debtors seek authority to reject the Lease in conjunction with the Sale effective

as of the date of the closing of the Sale. For the foregoing reasons, the Debtors, in the exercise of

their sound business judgment, believe that rejection of the Lease is in the best interest of the

Debtors, the Debtors’ estates, and the creditors and other interested parties.

                             WAIVER OF BANKRUPTCY RULE 6004(h)

          39.       The Debtors request that the Court waive the fourteen (14) day stay period under

Bankruptcy Rule 6004(h). Timely consummation of the Sale are of critical importance to both

the Debtors and the Purchaser and the Debtors’ efforts to maximize the value of the estates. In

4838-4952-8441.8
                                                    16
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS       Doc 87        Filed 11/13/18   Page 17 of 19



addition, the consummation of the Sale before December 31, 2018 is a milestone in the Interim

DIP Order. Accordingly, the Debtors hereby request that the Court waive the fourteen-day stay

period under Bankruptcy Rules 6004(h).

                                    RESERVATION OF RIGHTS

          40.       Nothing contained in this Motion or any actions taken by the Debtors pursuant to

relief granted in the Order is intended or should be construed as: (a) an admission as to the

validity, priority, or amount of any particular claim against a Debtor entity; (b) a waiver of the

Debtors’ or any other party-in-interest’s rights to dispute any particular claim on any grounds; (c)

a promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Motion; (e) a request or authorization to

assume any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f)

a waiver or limitation of the Debtors’ or any other party-in-interest’s right under the Bankruptcy

Code or any other applicable law.

                                                NOTICE

          41.       The Debtors have provided notice of the filing of the Motion to: (i) the Office of

the United States Trustee; (ii) the Debtors’ 30 largest unsecured creditors on a consolidated

basis; (iii) counsel to Wells Fargo, N.A., as administrative agent under the Debtors’ prepetition

and debtor-in-possession credit facilities; (iv) the Internal Revenue Service; (v) the United States

Attorney for the District of Delaware; (vi) the United States Department of Justice; (vii) the State

Attorney General’s Office in each state where the Debtors operate; (viii) all parties known to

have a lien on the Real Property; (ix) the counterparty to the Lease; (x) all parties who have

expressed an interest in the Real Property during the preceding twelve months; and (xi) any party




4838-4952-8441.8
                                                    17
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS       Doc 87        Filed 11/13/18   Page 18 of 19



that has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

The Debtors respectfully submit that no further notice of this Motion is required.

                                        NO PRIOR REQUEST

          42.       No prior request for the relief sought in this Motion has been made to this or any

other court.

                              [Remainder of Page Intentionally Left Blank]




4838-4952-8441.8
                                                    18
32591170 v2
EAST\162459625.1
                   Case 18-12491-CSS   Doc 87        Filed 11/13/18   Page 19 of 19



          WHEREFORE, the Debtors respectfully request entry of the Proposed Order, and

granting the relief requested herein and such other and further relief as the Court may deem just

and proper.

Dated: November 13, 2018                    DLA PIPER LLP (US)
Wilmington, Delaware
                                            /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Kaitlin MacKenzie Edelman (#5924)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: Stuart.Brown@dlapiper.com
                                                    Kaitlin.Edelman@dlapiper.com

                                            -and-

                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (admitted pro hac vice)
                                            Katie G. Stenberg (admitted pro hac vice)
                                            Blake D. Roth (admitted pro hac vice)
                                            Tyler N. Layne (admitted pro hac vice)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                            Proposed Attorneys for the Debtors and
                                            Debtors in Possession




4838-4952-8441.8
                                                19
32591170 v2
EAST\162459625.1
